Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 05/05/2022. Claims 1 and 15 have been amended. Claims 1-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for including transactional commit timestamps in the primary keys of relational databases. The detailed implementation indicates: (1) A computer-implemented method, comprising: receiving, at a first coordinator server and one or more participant servers in a distributed system, a request to commit a transaction; (2) Receiving a notification from each of the participant servers, the notification including a respective prepared timestamp, the respective prepared timestamp being chosen within a time range for which the respective participant server obtained at least one lock; (3) Computing a commit timestamp for the transaction equal or greater than each of the prepared timestamps; (4) Restricting the commit timestamp such that a second coordinator server sharing at least one of the participant servers for one or more other transactions at a shared shard cannot select the same commit timestamp for any of the other transactions; and (5) Committing, at the first coordinator server and each of the participant servers, the transaction at the commit timestamp.
	
 3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
06/02/2022

/HUNG D LE/Primary Examiner, Art Unit 2161